Winslow, C. J.
It was held in Northwestern F. Co. v. Industrial Comm. 161 Wis. 450, 152 N. W. 856, that a partial and permanent impairment of tbe strength and usefulness of an arm was not within tbe class of injuries scheduled in sub. (5), sec. 2394 — 9, Stats. 1913, because that schedule referred to tbe physical loss of an arm, and mere impairment without loss of tbe member could not be held to be in that class.
Tbe case before us, however, is plainly not within that rea-*134aoning. The schedule gives a certain compensation for total blindness of one eye, the physical organ itself being retained, and in the present case, there is partial blindness of the eye, the physical organ being retained. The court is of opinion that this injury is logically within the statutory class and hence that compensation under the relative injury provision of the statute was properly awarded.
The relative injury clause in question has been amended by ch. 378, Laws 1915, so that there is now no doubt of the legislative purpose to make it applicable to all cases of permanent disability resulting from injuries to those members of the body or its faculties named in the schedule although the member be not severed or the faculty totally lost.
By the GouH. — Judgment affirmed.